Citation Nr: 0109307	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-04 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome, right hand and arm.

2.  Entitlement to service connection for hematuria (claimed 
as blood in urine).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran had a period of unverified active military 
service from February 1978 to December 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.

The Board observes that in the VA Form 8 dated in August 
2000, the RO certified for appeal the issue of entitlement to 
service connection for hepatitis B.  However, the Board notes 
that the RO already granted service connection for hepatitis 
B in a May 2000 rating decision, and assigned a 10 percent 
rating.  It does not appear from the record that the veteran 
filed a notice of disagreement (NOD) as to that decision.  
However, in a December 2000 informal hearing presentation, 
the veteran's representative included the issue of an 
increased rating for service-connected hepatitis B.  That 
issue has not yet been developed.  To the extent that the 
veteran is claiming an evaluation in excess of 10 percent for 
hepatitis B, the matter is hereby referred to the RO for 
appropriate action.


REMAND

This appeal arises out of the veteran's claims for 
entitlement to service connection for carpal tunnel syndrome 
and hematuria.  In particular, the veteran contends that she 
incurred the disabilities while on active military service.  
In reviewing the claims file, the record discloses that 
additional development is required prior to further Board 
review of the veteran's appeal.

As recently noted by the veteran's representative, while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the "Act"), which modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims, which were finally denied during the period from July 
14, 1999 to November 9, 2000).  This law eliminates the 
concept of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).
 
A preliminary review of the evidence discloses that the 
veteran was afforded a VA examination for her liver, gall 
bladder, and pancreas, in February 2000.  However, it does 
not appear that the veteran was afforded an examination that 
specifically addresses her claim for service connection for 
carpal tunnel syndrome and hematuria (claimed as blood in 
urine).  The Board observes that the claims file contains 
letters from the veteran's private physician, Neal Wyatt, 
M.D., dated December 1998 and January 1999, which indicate 
that he had been treating the veteran for carpal tunnel 
syndrome.  It does not appear from the record that the RO 
made an attempt to obtain any corresponding treatment 
records.  The Board finds that these records should be 
obtained and associated with the claims file.  Additionally, 
in regard to the veteran's claim for service connection for 
hematuria, her service medical records reveal a few instances 
in which a hematuria was noted.  In a May 2000 hearing at the 
RO, the veteran testified that she occasionally notices blood 
in her urine, although she had not been told by a doctor as 
to the cause of such. 

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA examination(s) to evaluate whether or 
not she currently has carpal tunnel syndrome and/or a 
disorder associated with a hematuria, or blood in the urine, 
and if so, whether there is any relationship to her active 
military service.

Finally, the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  In the Statement of 
the Case, the RO denied the veteran's claim on the basis of 
her failure to present a well-grounded claim.  However, as 
stated earlier, this standard is no longer applicable, and it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time, without 
ensuring that the duty to assist has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)).  As noted above, the Board finds that the veteran 
should be afforded a VA examination.  Additionally, efforts 
should be made by the RO to obtain any additional further 
records identified by the veteran; to include the private 
medical records previously mentioned.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that she provide the names and 
addresses of all health care providers, 
both VA and non-VA, who have treated her 
for carpal tunnel syndrome and hematuria 
(claimed as blood in the urine) after 
discharge from service, and whose records 
are not yet associated with the claims 
file, specifically including any 
treatment records from Dr. Neal Wyatt as 
indicated in his December 1998 and 
January 1999 letters.  After obtaining 
any necessary authorizations, the RO 
should obtain and associate with the 
claims file all treatment records 
identified by the veteran.  All requests 
for records, including both positive and 
negative responses to those requests, 
should be clearly documented in the 
veteran's claims file.

2.  After the foregoing has been 
completed, the veteran should be afforded 
a VA examination(s) to ascertain the 
nature, severity, and etiology of any 
carpal tunnel syndrome and hematuria 
(claimed as blood in the urine), which 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, to 
include the service medical records, and 
any private medical records pertaining to 
the treatment for carpal tunnel syndrome 
and hematuria, and offer an opinion as to 
whether the veteran currently has carpal 
tunnel syndrome and hematuria (or a 
disorder associated with hematuria), and 
whether it as least likely as not (fifty 
percent or greater) that any such 
disorder(s) is causally and etiologically 
related to the veteran's military 
service.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The RO is requested to undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument she desires to have considered in connection 
with her current 
appeal.  No action is required of the veteran until she is 
notified.



		
	L. HELINSKI	
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




